DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claims 13-16.


Reasons for Allowance
Claims 1-12 and 17-21 are allowed
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the coil portion includes a support member having groove portions formed in at least one surface thereof and a coil conductor layer filling the groove portions and protruding onto the at least one surface such that at least a portion of the coil conductor layer extends continuously from inside the groove portions onto the at least one surface, the groove portions having planar spiral shapes,
wherein the coil conductor layer has a variable line width inside the groove portions and a substantially constant line width outside the groove portions, and 
wherein the substantially constant line width is wider than a widest portion of the variable line width.  
Claim 17 recites, inter alia, a coil conductor disposed in the spiral groove of the insulating support member to form a coil portion, the coil conductor filling the spiral groove and protruding onto the first surface such that at least a portion of the coil conductor extends continuously from inside the spiral groove onto the first surface; and
a body including a magnetic material, the coil portion being disposed in the body,
wherein the coil conductor has a variable line width inside the spiral groove and a substantially constant line width outside the spiral groove, and 
wherein the substantially constant line width is wider than a widest portion of the variable line width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837